Citation Nr: 0300789	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  96-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
plantar warts, both feet, currently rated as 10 percent 
disabling.  

(The issue of entitlement to an increased rating for 
service-connected residuals, postoperative, left lateral 
meniscectomy, currently rated as 20 percent disabling, 
will be addressed in a subsequent Board decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1970 to 
September 1972 and from November 1972 to February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1993 and August 1995 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded by the Board 
in September 1997.

The Board is undertaking additional development on the 
issue of increased rating for service-connected residuals, 
postoperative, left lateral meniscectomy, currently rated 
as 20 percent disabling, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  See 67 Fed. Reg. 3,099-3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the veteran notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing that issue.  


FINDING OF FACT

The veteran's service-connected plantar warts, both feet, 
is manifested by keratotic lesions that are tender; but 
are not infected and do note exhibit exudation or constant 
itching, extensive lesions, or marked disfigurement; he 
has a two-by-two centimeter (cm.) callus at the base of 
the first metatarsal bilaterally, one and a half by one 
cm. callus at the base of the fifth metatarsal bilaterally 
and an on-by-one cm. callus at the base of the second and 
fourth metatarsals bilaterally.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in 
excess of 10 percent for plantar warts, both feet, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, including § 4.7, 4.71a, 
4.118 and Codes 5279, 5284, 7806, and 7819 (2002); 38 
C.F.R. Part 4, including § 4.118 and Codes 7800 and 7801 
(August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement 
to an increased rating.  The discussions in the rating 
decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in a September 2002 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types 
of evidence VA would assist him in obtaining.   See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

Furthermore, that there has been substantial compliance 
with the assistance provisions set forth in the new law 
and regulation.  The record in this case includes VA 
medical records, VA examination reports in August 1995, 
November 1995, and May 1998.  As the record shows that the 
veteran has been afforded VA examinations in connection 
with his claim, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist 
the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and 
new regulations in the first instance does not prejudice 
the claimant.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Analysis

The August 1995 rating decision granted service connection 
for plantar warts of both feet and assigned a 10 percent 
disability rating effective April 1995.  The present 
appeal involves the veteran's claim that the severity of 
his service-connected plantar warts of both feet warrants 
a  higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Since the veteran is appealing the original assignment of 
a disability rating following an award of service 
connection, the severity of his plantar warts of both feet 
is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Plantar warts of both feet does not have its own 
diagnostic code, so it must be rated by analogy.  
Governing regulation provides that when an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings.  
Nor will ratings assigned to organic diseases and injuries 
be assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.

The veteran's service-connected plantar warts of both feet 
has been rated by the RO under the provisions of 
Diagnostic Code 5279.  Under this regulatory provision, a 
10 percent rating is warranted for unilateral or bilateral 
anterior metatarsalgia (Morton's disease).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.  However, in this case, the 
Board notes that the veteran is presently receiving the 
maximum schedular rating available under the criteria for 
Diagnostic Code 5279.  

The veteran's plantar warts of both feet may also be rated 
under Diagnostic Code  5284 for foot injuries and 
Diagnostic Code 7819 for new, benign skin growths.  Under 
Diagnostic Code 5284, 10 percent rating is appropriate for 
"moderate" foot injuries, a 20 percent rating is 
appropriate if such foot injuries are "moderately severe," 
and a 30 percent rating is available for "severe" foot 
injuries.

VA examination report in August 1995 indicated that the 
veteran has had persistent warts on the bottoms of both 
feet since serving in Korea.  He complained of missing 
work due to foot pain from wearing heavy shoes with the 
warts on the feet.  Examination revealed focal keratotic 
furunculoid papules, few in number, involving pressure 
points along the metatarsal head area.  These numbered 
approximately four per foot.  The diagnosis was plantar 
warts.  

VA examination report in November 1995 noted that the 
veteran complained of tremendous soreness of his feet on 
standing due to calluses on his feet.  Examination 
revealed that the veteran had callus formation of both 
soles.  He had a two-by-two centimeter (cm.) callus at the 
base of the first metatarsal bilaterally, one and a half 
by one cm. callus at the base of the fifth metatarsal 
bilaterally and an on-by-one cm. callus at the base of the 
second and fourth metatarsals bilaterally.  These were not 
infected, but were exquisitely tender to touch.  The 
diagnosis was callus formation of both feet.  

At a personal hearing in June 1996 before a local hearing 
officer, the veteran testified that he shaved his warts 
once a month.

VA examination report in May 1998 indicated that the 
veteran had small plantar keratotic lesions under the 2nd 
and 5th metatarsals bilaterally.  These were mildly tender 
on the left and minimally tender on the right.  The 
veteran stated that he does fine as long as he shaves down 
his lesions. 

The evidence shows some symptomatology in the resulting 
plantar warts of both feet during the claims period.  
Nevertheless, the Board views the findings to show 
essentially less than a moderately severe foot injury.  
Examinations failed to show that the warts were infected 
and the veteran stated that they were fine as long as he 
shaves down his lesions.  Accordingly, the Board finds no 
basis for a rating in excess of 10 percent under Code 5284 
at this time. 

As for Diagnostic Code 7819, the Board notes that it 
appears that the veteran filed his claim in April 1995.  
During the pendency of this appeal, VA issued new 
regulations for rating impairment of skin disabilities.  
These became effective August 30, 2002.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply 
unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board notes, however, that 
consideration under the revised schedular criteria should 
not be undertaken before such criteria became effective.  
The effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to August 30, 2002, neither 
the RO nor the Board could apply the revised rating 
schedule.  

Prior to August 30, 2002, ratings under Diagnostic Code 
7819 for new, benign skin growths were to be rated as 
analogous to scars, disfigurement, etc., using the 
criteria for eczema under Code 7806.  Under Diagnostic 
Code 7806, a 10 percent rating will be assigned if there 
is exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent rating applies if 
there is exudation or constant itching, extensive lesions, 
or marked disfigurement.  A 50 percent rating is assigned 
if there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation, or if the 
disability is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806 and 7819.

The current version of the Ratings Schedule provides that 
under Diagnostic Code 7819, benign skin neoplasms are to 
be rated as disfigurement of the head face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.  Under Diagnostic Code 7800, Note 
(1), the eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are: scar 
5 or more inches (13 or more cm.) in length; scar at least 
one-quarter inch (0.6) wide at widest part; surface 
countor of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.); underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 
sq. cm.).  

Under Diagnostic Code 7801 for scars, other than head, 
face, or neck, that are deep or that cause limited motion, 
a 10 percent rating is warranted for area or areas 
exceeding 6 square inches (39 sq. cm.) and a 20 percent 
rating is warranted for area or areas exceeding 12 square 
inches (77 sq. cm.).  

Although VA examination reports demonstrate clinical 
findings of tenderness to palpation, there is no evidence 
of exudation or constant itching, extensive lesions, or 
marked disfigurement to warrant a 30 percent rating under 
Code 7806 of the old criteria.  Further, the November 1995 
VA examination report demonstrated that the veteran's 
plantar warts bilaterally do not exceed 12 square inches 
(77 sq. cm.) to warrant a higher disability rating under 
the new version of Code 7801.  In sum, there is no basis 
to find that the criteria for a rating in excess of 10 
percent is warranted under either the new or the old 
rating criteria for skin disorders.  

The Board acknowledges that there is some impairment 
resulting from the service-connected skin warts.  However, 
the main manifestation appears to be pain which is 
contemplated by the current 10 percent rating for 
bilateral metatarsalgia under Diagnostic Code 5279.  The 
Board finds that Code 5279 is appropriate for rating the 
veteran's disability.

The potential application of various provisions of Title 
38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, 
the Board finds that the veteran has not demonstrated 
marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.



ORDER

Entitlement to an increased disability rating for service-
connected plantar warts, both feet, is not warranted.  To 
this extent, the appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

